Case: 22-2065    Document: 21     Page: 1   Filed: 12/09/2022




           NOTE: This order is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                  ______________________

                      MIKE WEBB,
                    Petitioner-Appellant

                             v.

     MERRICK B. GARLAND, Attorney General,
              Respondent-Appellee
             ______________________

                        2022-2065
                  ______________________

     Appeal from the United States District Court for the
 District of Columbia in No. 1:22-cv-01595-UNA, Judge
 Dabney Langhorne Friedrich.
                 ______________________

                      ON MOTION
                  ______________________

 PER CURIAM.
                        ORDER
     In response to the September 21, 2022, order to show
 cause, the Attorney General urges dismissal of this appeal.
 Mike Webb urges transfer and separately moves for leave
 to proceed in forma pauperis (“IFP”).
    Mr. Webb’s complaint in the United States District
 Court for the District of Columbia seeks a declaratory
Case: 22-2065       Document: 21    Page: 2    Filed: 12/09/2022




 2                                             WEBB   v. GARLAND



 judgment and injunctive relief related to the recognition of
 Juneteenth as a federal holiday. After the district court
 denied Mr. Webb’s motion to proceed IFP, Mr. Webb ap-
 pealed that decision to this court and the United States
 Court of Appeals for the District of Columbia Circuit.
     Although we possesses jurisdiction to review certain
 decisions of federal district courts, that jurisdiction is lim-
 ited in a way that applies here: this court has jurisdiction
 only over cases arising under the patent laws, see 28 U.S.C.
 § 1295(a)(1); civil actions on review to the district court
 from the United States Patent and Trademark Office, see
 § 1295(a)(4)(C); or certain damages claims against the
 United States “not exceeding $10,000 in amount,” 28
 U.S.C. § 1346(a)(2), see 28 U.S.C.§ 1295(a)(2). Mr. Webb’s
 complaint did not raise any subject matter within that lim-
 ited review authority.
     When this court lacks jurisdiction, we may transfer to
 an appropriate court if it is in the interest of justice. 28
 U.S.C. § 1631. Because Mr. Webb already has a pending
 appeal from the denial of his IFP motion before the D.C.
 Circuit, we see no reason to transfer.
     Accordingly,
     IT IS ORDERED THAT:
     (1) The appeal is dismissed.
     (2) All pending motions are denied as moot.
     (3) Each side shall bear its own costs.
                                     FOR THE COURT

 December 9, 2022                    /s/ Peter R. Marksteiner
       Date                          Peter R. Marksteiner
                                     Clerk of Court